FILED
                              UNITED STATES DISTRICT COURT                                     SFP 3 0 7110
                              FOR THE DISTRICT OF COLUMBIA                               Clerk, U.S. District & Bankruptcy
                                                                                        Courts for the District of Columbia


Robert R. Matthews,

               Plaintiff,
                                               )
                                               1      Civil Action No.
                                             )
United States Department of Interior et al., )
                                               1
                Defendants.                    1

                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiffs pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237,239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain "(1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497,498 (D.D.C. 1977).